DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
On page 5, line 28, the first occurrence of “70” should be “78” since the dental floss itself is being referred and not the dental floss spool (see page 6, line 2-3).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Taghavi-Khanghah (U.S. Patent 6,179,503) in view of Glover US 2005/0147461).
In regard to claim 1, Taghavi-Khanghah discloses a dispensing toothbrush assembly being configured to release toothpaste onto bristles for brushing teeth comprising:
a handle 2, 6 having a toothpaste well being integrated therein;
a toothpaste tube 20, 22 insertable into the toothpaste well in the handle wherein the toothpaste tube contains toothpaste (see column 4, lines 65-67);

 a pump 26 movably coupled to the handle and engaging the toothpaste tube wherein the pump compresses the toothpaste tube 20, 22 when the pump is manipulated for urging toothpaste outwardly from the toothpaste tube and into the conduit.
Although the brush head 8 is not disclosed as being removably attached to the handle, as claimed, the examiner takes official notice that such components are commonly designed to be removably attached to each other in order to enable a user to gain access to the interior of the device, ease the assembly of the device, ease the manufacturing of the device, etc.  Accordingly,  it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the brush head can be removably attached to the handle in order to enable a user to gain access to the interior of the device, ease the assembly of the device, ease the manufacturing of the device, etc.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the brush head can be removably attached to the handle since it has been held that constructing a formerly integral structure in various elements which are later assembled involves only routine skill in the art.
Although the Taghavi-Khanghah device does not include a spool of dental floss and pick, as claimed, attention is directed to the Glover reference, which discloses another dispensing toothbrush which employs a pump wherein a spool of dental floss 36 (see Figure 16) is removably attached to the handle (via threads 40a) for dispensing dental floss outwardly therefrom (see paragraph 0041) and a “pick” 38 coupled to and extending away from the spool of 
In regard to claim 2, the handle in the Taghavi-Khanghah device includes a first end (adjacent brush head 8) and a second end (adjacent cartridge 12) with an outer wall extending therebetween wherein the toothpaste well extends inwardly on the first end toward the second end and wherein the toothpaste well has a bounding surface defining an engagement (which contacts cartridge 12, see Figure 2) extending around an entire circumference of the toothpaste well and spaced from the first end of the handle.
Allowable Subject Matter
Claim 15 is allowed.
Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Giro reference is cited as being directed to the state of the art as a teaching of another dispensing toothbrush which employs a pump mechanism therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DJW
1/4/22
/DAVID J WALCZAK/Primary Examiner, Art Unit 3754